Title: To George Washington from Henry Knox, 8 April 1793
From: Knox, Henry
To: Washington, George



Sir,
War department, April 8. 1793

I have the honor to submit a Copy of a letter from Major General Wayne dated the 30th of March and of my answer thereto of the 6th instant.
The great demand for subalterns seems to render it almost indispensible that some of the new Ensigns should be called into service—I would therefore submit that the persons acting with the Army as Volunteers and who have been appointed should act as Ensigns—The power is certainly vested in the President for this purpose and the good of the service demands it—the further views relatively to the Indians both North and South may be deemed to be such as to justify the measure.

It is with pain I submit the enclosed from Mr Seagrove But from his letter to the Inhabitants which is enclosed he seems to exonerate the Creeks from the depredations. I imagine and hope that this will be found only a plundering party instigated probably by a rivalship in trade and that it will have no extensive consequences.
Mr Shaw, who was sent to the Cherokees is here. He has made some lengthy Reports relative to the dispositions of the Cherokees which will be reserved for your return. He thinks they may be quieted by some variation of the boundary but he says they certainly do not comprehend the Cumberland boundary as the treaty defines it.
My health is much mended—and I consider myself as almost well. I have the honor to be with the greatest respect Your most obed. servant

H. Knoxsecy of war

